Citation Nr: 9905991	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for left foot 
disability, shell fragment wound residuals, rated as 40 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from September 1969 to 
May 1971.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By means of a decision, dated in 
November 1996, the Board awarded a 40 percent rating based on 
loss of use of the left foot and remanded the TDIU issue for 
further development.  Subsequent decision by the RO has 
continued to deny TDIU.  

By rating decision in December 1996, the RO effectuated the 
Board's decision, assigning a 40 percent rating for the left 
foot disability.  The appellant filed a claim for increase in 
August 1998.  In September 1998, the RO continued the 40 
percent rating.  The appellant appealed, and then perfected 
his appeal as to the increased rating issue.


REMAND

The evidence of record indicates that the appellant has 
earned Bachelor's degrees in biology (with a minor in 
chemistry) and physical education.  He has also received an 
Associate degree in electronics.  He has held various  
positions, to include teacher, mechanic, claims investigator 
and file clerk.  A VA vocational rehabilitation evaluation, 
dated in July 1993, noted that the appellant had great 
difficulty in cognitive processes.  The examiner stated that 
the appellant wanted to work, but had difficulty staying on 
task, suggesting that the true handicap may be a mental or 
neurological disorder.  

The case had been remanded, in pertinent part, for medical 
opinion as to the appellant's employability.  Such opinion 
was obtained by VA examination in April 1998.  The Board has 
carefully reviewed the examination report, which indicates a 
diagnosis of "[p]artial amputation of the left foot, 
rendering him unemployable."  The Board, however, does not 
find the opinion adequate for rating purposes.  First, the 
rationale and basis for opinion was not provided.  Second, it 
is not clear that the examiner was aware of the appellant's 
educational background and work experience when the opinion 
was proffered.  The examination report notes only that the 
appellant had had part time employment as a security guard 
one and one half years previously.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all current treatment 
records pertaining to the appellant's 
service-connected disorders and associate 
them with the claims file.

2.  The RO should schedule the appellant 
for orthopedic examination to determine 
the nature and severity of the left foot 
disability and the effect of this 
disability on his ability to work.  The 
examiner is asked to report the severity 
of the appellant's left foot disability 
and to express opinion as to whether he 
able to perform substantially gainful 
employment of a relatively sedentary 
nature as a result of this disability.  
The examiner must careful review the 
appellant's VA files prior to the 
examination, and so indicate on the 
examination report.  The examiner must 
also provide a rationale for his/her 
opinion as to unemployability.  The 
examiner should provide an explanation 
for any differences in opinions from 
other medical opinions.  The claims file, 
the VR&E file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  

3.  Once the above has been accomplished, 
the RO should review the file and 
determine whether additional development 
is necessitated by the new evidence.  If 
so, all such additional development 
should be accomplished.

4.  Once all necessary development has 
been accomplished, the issues on appeal 
should be readjudicated.  

If the benefit sought on appeal remains denied, following the 
usual appellate procedures, the claims file and the VR&E 
should be returned to the Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


